Exhibit (a)(1)(B) Letter of Transmittal to Exchange Shares of8.00% Series B Cumulative Redeemable Perpetual Preferred Sharesof SAFE BULKERS, INC. for $22.50 in cash and 2.0 shares of Common Stock Per SharePursuant to its Offer to Exchange, dated March 9, 2017 The undersigned represents that I (we) have full authority to surrender without restriction the Series B Preferred Shares listed below. You are hereby authorized and instructed to deliver to the address indicated below (unless otherwise instructed in the boxes in the following page) (i) a check representing a cash payment and (ii) newly issued shares of Common Stock of Safe Bulkers, Inc. (Safe Bulkers or the Company), par value $0.001 per share (the Common Stock), for each share of 8.00% Series B Cumulative Redeemable Perpetual Preferred Shares of Safe Bulkers, par value $0.01 per share, liquidation preference $25.00 per share (the Series B Preferred Shares) tendered pursuant to this Letter of Transmittal (as defined below), at a price of (i) $22.50 in cash and (ii) 2.0 shares of Common Stock, per Series B Preferred Share so tendered, net to the seller and without interest and less any applicable withholding taxes, upon the terms and subject to the conditions set forth in the Offer to Exchange, dated March 9, 2017 (as amended or supplemented from time to time, the Offer to Exchange) and this Letter of Transmittal (as may be amended or supplemented from time to time, this Letter of Transmittal). The transactions described in the Offer to Exchange and this Letter of Transmittal are referred to herein as the Exchange Offer. THE EXCHANGE OFFER AND WITHDRAWAL RIGHTS EXPIRE AT 11:59 P.M., NEW YORK CITY TIME, ON APRIL 5, 2017. WE MAY EXTEND THE EXCHANGE OFFER PERIOD AND WITHDRAWAL PERIOD AT ANY TIME. Method of delivery of the certificate(s) is at the option and risk of the owner thereof.
